Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 1 of 32 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 MONUMENT PEAK VENTURES, LLC,

                 Plaintiff,

        v.                                                Civil Action no. 2:18-cv-521

 HMD GLOBAL OY,
                                                          JURY DEMANDED
                 Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Monument Peak Ventures, LLC (“MPV”), by and through the undersigned

counsel, hereby brings this action and makes the following allegations of patent infringement

relating to U.S. Patent Nos. 7,683,962 (“the ’962 patent”), 7,187,858 (“the ’858 patent”) and

7,859,588 (“the ’588 patent”) against HMD Global Oy (“HMD”), and alleges as follows upon

actual knowledge with respect to itself and its own acts, and upon information and belief as to all

other matters:

                                  NATURE OF THE ACTION

      1.         This is an action for patent infringement. MPV alleges that HMD infringes one or

more of the ’962 patent, the ’858 patent and the ’588 patent, copies of which are attached as

Exhibits A-C, respectively (collectively “the Asserted Patents”).

      2.         On or about April 17, 2017, MPV, a technology licensing company, approached

HMD to offer a license to MPV’s Kodak portfolio. Since MPV acquired the Kodak portfolio it

has successfully licensed several companies without resorting to litigation. Consistent with

MPV’s overall strategy to use litigation only as a last resort, MPV expressed on several

occasions its desire to consummate a license with HMD outside of litigation.
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 2 of 32 PageID #: 2



      3.      On or about May 17, 2017, MPV informed HMD of its infringement through a

data room that included a full list of all patents owned by MPV and evidence of use presentations

detailing HMD’s infringement. MPV and HMD had ongoing discussions between May 17, 2017

and early 2018 when HMD went silent.

      4.      HMD invited MPV to visit its headquarters in Finland in early 2018 to conduct in-

person licensing negotiations. HMD and MPV later agreed on a March 22, 2018 meeting at

HMD headquarters in Finland. On March 19, 2018, HMD informed MPV that HMD would no

longer honor the originally scheduled meeting. Relying on HMD’s invitation, MPV was left

with nonrefundable travel accomodations to and from Finland for which it had no other use.

      5.      MPV alleges that HMD directly and indirectly infringes the Asserted Patents by

making, using, offering for sale, selling, and/or importing smartphones including one or more

cameras, such as the Nokia 6 and Nokia 7.1 smartphones. MPV seeks damages and other relief

for HMD’s infringement of the Asserted Patents.

            The Asserted Patents Come From the Iconic Kodak Patent Portfolio

      6.      The Asserted Patents claim inventions born from the ingenuity of the Eastman

Kodak Company (“Kodak”), an iconic American imaging technology company that dates back to

the late 1800s. The first model of a Kodak camera was released in 1888.




      7.      In 1935 Kodak introduced “Kodachrome,” a color reversal stock for movie and




                                                                                                2
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 3 of 32 PageID #: 3



slide film. In 1963 Kodak introduced the Instamatic camera; an easy-to-load point-and-shoot

camera.




      8.       By 1976 Kodak was responsible for 90% of the photographic film and 85% of the

cameras sold in the United States.

      9.       At the peak of its domination of the camera industry, Kodak invented the first

self-contained digital camera in 1975.




      10.      By 1986 Kodak had created the first megapixel sensor that was capable of

recording 1,400,000 pixels. While innovating in the digital imaging space Kodak developed an

immense patent portfolio and extensively licensed its technology in the space. For example, in

2010, Kodak received $838,000,000 in patent licensing. As part of a reorganization of its




                                                                                                 3
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 4 of 32 PageID #: 4



business, Kodak sold many of its patents to some of the biggest names in technology that

included Google, Facebook, Amazon, Microsoft, Samsung, Adobe Systems, HTC and others for

$525,000,000.

        11.     While scores of digital imaging companies have paid to license the Kodak patent

portfolio owned by MPV, HMD has refused to do so without justification.

                                         THE PARTIES

        12.     Plaintiff MPV is a Texas limited liability company with its principal place of

business in Plano, Texas.

        13.     Upon information and belief, HMD is a Finish corporation with places of business

at Karaportti 2, FIN-02610, Espoo, Finland and Level 4, 4 Kingdom Street, Paddington Central,

London W26BD. Upon information and belief, HMD sells and offers to sell products and

services throughout Texas, including in this judicial district, and introduces products and services

that perform infringing processes into the stream of commerce knowing that they would be sold

in Texas and this judicial district.

                                  JURISDICTION AND VENUE

        14.     This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        15.     This Court has both general and specific personal jurisdiction over HMD because

HMD has committed acts within the Eastern District of Texas giving rise to this action and has

established minimum contacts with this forum such that the exercise of jurisdiction over HMD

would not offend traditional notions of fair play and substantial justice. HMD, directly and

through subsidiaries and intermediaries (including distributors, retailers, franchisees and others),




                                                                                                   4
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 5 of 32 PageID #: 5



has committed and continues to commit acts of infringement in this District by, among other

things, making, using, testing, selling, importing, and/or offering for sale products that infringe

the Asserted Patents.

      16.       Venue is proper in this district and division under 28 U.S.C. §§ 1391(b)-(d) and

1400(b) because HMD has committed acts of infringement in the Eastern District of Texas and is

a foreign based entity.

                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,683,962

       17.      The allegations of paragraphs 1-16 of this Complaint are incorporated by

reference as though fully set forth herein.

       18.      MPV owns by assignment the entire right, title, and interest in the ’962 patent.

       19.      The ’962 patent was issued by the United States Patent and Trademark Office on

March 23, 2010, and is titled “Camera Using Multiple Lenses and Image Sensors in a

Rangefinder Configuration to Provide a Range Map.” A true and correct copy of the ’962 patent

is attached as Exhibit A.

       20.      Upon information and belief, HMD has infringed at least claim 9 of the ’962

patent by making, using, testing, selling, offering for sale, importing and/or licensing in the

United States mobile phones using dual lens cameras, including the Nokia 7.1 (collectively the

“Accused Infringing Devices”) in an exemplary manner as described below.

       21.      The Accused Infringing Devices have dual rear cameras to capture image signals

and a processor which generates an ouput image and range map of a scene using a captured

image signal.




                                                                                                      5
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 6 of 32 PageID #: 6




ttps://www.nokia.com/en_us/phones/nokia-7#buy




https://www.nokia.com/phones/en_us/nokia-7




                                                                           6
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 7 of 32 PageID #: 7




       22.     The Accused Infringing Devices form a first image scene from a sensor output of

a first image sensor located in a first imaging stage (e.g., Dual Main).




                                                                                             7
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 8 of 32 PageID #: 8




https://www.qualcomm.com/news/onq/2015/10/30/snapdragon-dual-cameras-capture-photos-
first-adjust-focus-later




https://www.nokia.com/en_us/phones/nokia-7#buy




                                                                                       8
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 9 of 32 PageID #: 9



https://www.qualcomm.com/news/onq/2016/09/14/take-amazing-photos-qualcomm-clear-sight-
dual-camera-tech

       23.    The Accused Infringing Devices form a second image of the scene from a second

image sensor ouput located in a second imaging stage (e.g., Dual second). The first and second

images have different angles of view.




https://www.qualcomm.com/news/onq/2015/10/30/snapdragon-dual-cameras-capture-photos-
first-adjust-focus-later




                                                                                                 9
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 10 of 32 PageID #: 10




 https://www.nokia.com/en_us/phones/nokia-7#buy




 https://www.qualcomm.com/news/onq/2016/09/14/take-amazing-photos-qualcomm-clear-sight-
 dual-camera-tech

        24.     The Accused Infringing Devices select a sensor output from one of the imaging

 stages, e.g., the primary 12MP sensor, as the captured image signal.




                                                                                                10
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 11 of 32 PageID #: 11



 https://www.nokia.com/en_us/phones/nokia-7#buy




 https://www.qualcomm.com/news/onq/2016/09/14/take-amazing-photos-qualcomm-clear-sight-
 dual-camera-tech
 https://www.qualcomm.com/media/documents/files/advancements-in-mobile-visual-processing-
 with-qualcomm-snapdragon-mobile-platforms.pdf

        25.    The Accused Infringing Devices use images from both sensors to generate a range

 map identifying distances to different portions of the scene. The Accused Infringing Devices use

 the range map to enable dynamic depth of field images (e.g., Bokeh effect).




 https://www.nokia.com/en_us/phones/nokia-7



                                                                                              11
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 12 of 32 PageID #: 12




 https://www.qualcomm.com/news/onq/2015/10/30/snapdragon-dual-cameras-capture-photos-
 first-adjust-focus-later
 https://3gltesummit.qualcomm.com/sites/default/files/pdf/3GLTE2015_Qualcomm-
 SJha_AdvancedTechnologies.pdf




 https://www.nokia.com/en_us/phones/support/nokia-7-1-user-guide/use-your-camera-like-a-pro



                                                                                          12
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 13 of 32 PageID #: 13



 https://3gltesummit.qualcomm.com/sites/default/files/pdf/3GLTE2015_Qualcomm-
 SJha_AdvancedTechnologies.pdf

      26.       The Accused Infringing Devices use images captured by both images sensors to

 generate a range map for identifying the position of the camera relative to various points in the

 scene. The range map is used to enable dynamic depth of field images (e.g., bokeh mode) by

 blurring portions of the output image corresponding to areas of the scene that lie outside a

 desired depth of field (e.g., background areas a user wants to defocus).




 https://www.qualcomm.com/media/documents/files/whitepaper-breakthrough-mobile-imaging-
 experiences.pdf




 https://www.youtube.com/watch?v=U44R_UuWv5U




                                                                                                     13
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 14 of 32 PageID #: 14




 Screenshot from Nokia 7.1 Camera Application – Live Bokeh Mode.

        27.     HMD has thus infringed and continues to infringe at least claim 9 of the ’962

 patent by making, using, testing, selling, offering for sale, importing and/or licensing the

 Accused Infringing Devices.

        28.     HMD also has infringed, and continues to infringe, at least claim 9 of the ’962

 patent by actively inducing others to use the Accused Infringing Devices. HMD’s users,

 customers, agents or other third parties who use the Accused Infringing Devices in accordance

 with HMD’s instructions infringe claim 9 of the ’962 patent, in violation of 35 U.S.C. § 271(a).

 HMD intentionally instructs its customers to infringe through training videos, demonstrations,

 brochures and user guides, such as those located at: www.nokia.com;




                                                                                                  14
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 15 of 32 PageID #: 15



 https://www.nokia.com/phones/en_au/support/nokia-7-1-user-guide;

 https://www.nokia.com/phones/en_us/nokia-7?gclid=EAIaIQobChMI3L2O-

 rHS3gIVBttkCh0jogpyEAAYASAAEgL4v_D_BwE&gclsrc=aw.ds;

 https://www.nokia.com/support/. HMD is thereby liable for infringement of the ’962 patent

 under 35 U.S.C. § 271(b).

           29.   HMD also has infringed, and continues to infringe, at least claim 9 of the ’962

 patent by offering to commercially distribute, commercially distributing, or operating the

 Accused Infringing Devices which are used in practicing the processes, or using the systems, of

 the ’962 patent, and constitute a material part of the invention. HMD knows portions of the

 Accused Infringing Devices to be especially made or especially adapted for use in infringement

 of the ’962 patent, not a staple article, and not a commodity of commerce suitable for substantial

 noninfringing use. HMD is thereby liable for infringement of the ’962 patent under 35 U.S.C. §

 271(c).

           30.   HMD is on notice of its it infringement based on the data room MPV sent to

 HMD. HMD is also on notice by no later than the filing of this Complaint and/or service of this

 Complaint. HMD’s acts of infringement of the ’962 patent have been willful and intentional

 under the standard of Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). Since at

 least receipt of the data room, HMD has willfully infringed the ’962 patent by refusing to take a

 license and continuing the foregoing infringement. Instead of taking a license to the ’962 patent,

 HMD has made the business decision to “efficiently infringe” the ’962 patent. In doing so,

 HMD willfully infringed the ’962 patent.

           31.   HMD’s acts of direct, indirect, and willful infringement have caused and continue

 to cause damage to MPV and MPV is entitled to recover damages sustained as a result of HMD’s




                                                                                                   15
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 16 of 32 PageID #: 16



 wrongful acts in an amount subject to proof at trial.

                   COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,187,858

        32.     The allegations of paragraphs 1-16 of this Complaint are incorporated by

 reference as though fully set forth herein.

        33.     MPV owns by assignment the entire right, title, and interest in the ’858 patent.

        34.     The ’858 patent was issued by the United States Patent and Trademark Office on

 March 6, 2007, and is titled “Camera and Method for Operating a Camera Based Upon Available

 Power in a Supply.” A true and correct copy of the ’858 patent is attached as Exhibit B.

        35.     Upon information and belief, HMD has infringed at least claim 7 of the ’858

 patent by making, using, testing, selling, offering for sale, importing and/or licensing in the

 United States mobile phones with cameras with power supplies, including the Nokia 6 and 7.1

 (collectively the “Accused Infringing Devices”) in an exemplary manner as described below.

        36.     The Accused Infringing Devices include cameras with power supplies.




                                                                                                   16
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 17 of 32 PageID #: 17




 https://www.nokia.com/en_int/phones/nokia-6

         37.     The Accused Infringing Devices include a voltage detecting circuit adapted to

 detect a voltage level at the power supply and to generate a voltage level to communicate power

 status to a user.




 https://www.nokia.com/en_int/phones/nokia-6

         38.     The Accused Infringing Devices include an image capture system for performing

 a set of power-consuming image capture operations.




                                                                                                 17
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 18 of 32 PageID #: 18




        39.     The Accused Infringing Devices include a controller that prevents the image

 capture system from performing all of the operations in the set of image capture operations (e.g.,

 flash disabled) when the voltage level signal indicates that there is power available in the power

 supply to perform only some of the operations from the full set of the image capture operations

 available when there is sufficient power.




                                                                                                  18
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 19 of 32 PageID #: 19




        40.     The Accused Infringing Devices include power management controllers which, in

 a low power mode, allows for some ongoing image capture operations (e.g., shutter release,

 sensor exposure) but disables some others (e.g., flash fire operation).

        41.     HMD has thus infringed and continues to infringe at least claim 7 of the ’858

 patent by making, using, testing, selling, offering for sale, importing and/or licensing the

 Accused Infringing Devices.

        42.     HMD also has infringed, and continues to infringe, at least claim 12 of the ’858

 patent by actively inducing others to use the Accused Infringing Devices. HMD’s users,

 customers, agents or other third parties who use the Accused Infringing Devices in accordance

 with the HMD’s instructions infringe claim 12 of the ’858 patent, in violation of 35 U.S.C. §

 271(a). HMD intentionally instructs its customers to infringe through training videos,




                                                                                                   19
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 20 of 32 PageID #: 20



 demonstrations, brochures and user guides, such as those located at www.nokia.com;

 https://www.nokia.com/phones/en_au/support/nokia-7-1-user-guide;

 https://www.nokia.com/phones/en_us/nokia-7?gclid=EAIaIQobChMI3L2O-

 rHS3gIVBttkCh0jogpyEAAYASAAEgL4v_D_BwE&gclsrc=aw.ds;

 https://www.nokia.com/support/. HMD is thereby liable for infringement of the ’858 patent

 under 35 U.S.C. § 271(b).

           43.   HMD also has infringed, and continues to infringe, at least claim 12 of the ’858

 patent by offering to commercially distribute, commercially distributing, or operating the

 Accused Infringing Devices which are used in practicing the processes, or using the systems, of

 the ’858 patent, and constitute a material part of the invention. HMD knows portions of the

 Accused Infringing Devices to be especially made or especially adapted for use in infringement

 of the ’858 patent, not a staple article, and not a commodity of commerce suitable for substantial

 noninfringing use. HMD is thereby liable for infringement of the ’858 patent under 35 U.S.C. §

 271(c).

           44.   HMD is on notice of its it infringement based on the data room MPV sent to

 HMD. HMD is also on notice by no later than the filing of this Complaint and/or service of this

 Complaint. HMD’s acts of infringement of the ’858 patent have been willful and intentional

 under the standard of Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). Since at

 least receipt of the data room, HMD has willfully infringed the ’858 patent by refusing to take a

 license and continuing the foregoing infringement. Instead of taking a license to the ’858 patent,

 HMD has made the business decision to “efficiently infringe” the ’858 patent. In doing so,

 HMD willfully infringed the ’858 patent.

           45.   HMD’s acts of direct and willful infringement have caused and continue to cause




                                                                                                    20
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 21 of 32 PageID #: 21



 damage to MPV and MPV is entitled to recover damages sustained as a result of HMD’s

 wrongful acts in an amount subject to proof at trial.

              COUNT III – INFRINGEMENT OF U.S. PATENT NO. 7,859,588

        46.     The allegations of paragraphs 1-16 of this Complaint are incorporated by

 reference as though fully set forth herein.

        47.     MPV owns by assignment the entire right, title, and interest in the ’588 patent.

        48.     The ’588 patent was issued by the United States Patent and Trademark Office on

 December 28, 2010, and is titled “Method and Apparatus for Operating a Dual Lens Camera to

 Augment an Image.” A true and correct copy of the ’588 patent is attached as Exhibit C.

        49.     Upon information and belief, HMD has infringed at least claim 1 of the ’588

 patent by making, using, testing, selling, offering for sale, importing and/or licensing in the

 United States mobile phones that process digital images, including the Nokia 7.1 (collectively

 the “Accused Infringing Devices”) in an exemplary manner as described below.

        50.     The Accused Infringing Devices include cameras for producing an output image

 of a scene from a captured image signal.




 https://www.nokia.com/en_us/phones/nokia-7#buy

        51.     The Accused Infringing Devices include a first imaging stage comprising a first




                                                                                                   21
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 22 of 32 PageID #: 22



 lens for capturing a first image of the scene on a first image sensor.




 https://www.nokia.com/en_us/phones/nokia-7#buy
 https://www.qualcomm.com/news/onq/2016/09/14/take-amazing-photos-qualcomm-clear-sight-
 dual-camera-tech

        52.     The Accused Infringing Devices include a first imaging stage (e.g., Dual Main)

 comprising a first lens for capturing a first image of the scene on a first image sensor. The

 Accused Infringing Devices use dual video streams to capture preview images which allows for a

 determination of depth information in the scene. This requires two image sensors—a first and a

 second imaging stage.




 https://www.nokia.com/en_us/phones/nokia-7




                                                                                                 22
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 23 of 32 PageID #: 23




 https://www.qualcomm.com/news/onq/2015/10/30/snapdragon-dual-cameras-capture-photos-
 first-adjust-focus-later

        53.    The Accused Infringing Devices include a second imaging stage comprising a

 second lens for capturing a second image of the scene on a second image sensor.




 https://www.nokia.com/en_us/phones/nokia-7#buy




 https://www.qualcomm.com/news/onq/2016/09/14/take-amazing-photos-qualcomm-clear-sight-
 dual-camera-tech




                                                                                            23
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 24 of 32 PageID #: 24




 https://www.nokia.com/en_us/phones/nokia-7




 https://www.qualcomm.com/news/onq/2015/10/30/snapdragon-dual-cameras-capture-photos-
 first-adjust-focus-later

        54.     The Accused Infringing Devices use information from both cameras (first and

 second images) to unleash new, create options such as refocus. Refocus (i.e., Bokeh)

 adjustments are available as a result of the processing stage, during which the two preview

 images are analyzed to determine different focal points for each camera.




                                                                                               24
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 25 of 32 PageID #: 25




 https://www.qualcomm.com/news/onq/2015/10/30/snapdragon-dual-cameras-capture-photos-
 first-adjust-focus-later

        55.     The Accused Infringing Devices refocus (or Bokeh) analyzes the two sensors’

 preview images to determine one or more image capture parameters (e.g., appropriate focal

 positions) for the image sensors to enable bokeh editor to refocus operations after the final image

 is captured.




        56.     The Accused Infringing Devices first image sensor uses a first setting of a capture

 parameter (e.g., focal point unchanged) to capture a third image and the second image sensor




                                                                                                 25
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 26 of 32 PageID #: 26



 uses a second, different setting of the capture parameter (e.g., focal point changed) to capture a

 fourth image substantially simultaneously with the third image. The Accused Infringing Devices

 Snapdragon processor produces an augmented image from at least a portion of both the third and

 fourth images.




                                                                                                      26
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 27 of 32 PageID #: 27




                                                                           27
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 28 of 32 PageID #: 28




        57.     Unlike a single sensor camera which sequentially generates multiple images at

 different focal points, the Accused Infringing Devices can take two images (i.e., third and fourth

 image) at different focal points simultaneously.




 https://www.qualcomm.com/media/documents/files/whitepaper-breakthrough-mobile-imaging-
 experiences.pdf

        58.     The Accused Infringing Devices can change focal position post capture in Bokeh

 mode as Bokeh mode allows the processor to assign each of the cameras different focal points to

 capture a third and fourth image to capture varying focus and depth information and change what

 is in focus after a photo is captured to produce an augmented scene from at least a portion of the

 outputs of the first sensor and the second sensor.




                                                                                                 28
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 29 of 32 PageID #: 29




 https://www.nokia.com/en_us/phones/support/nokia-7-1-user-guide/use-your-camera-like-a-pro
 https://3gltesummit.qualcomm.com/sites/default/files/pdf/3GLTE2015_Qualcomm-
 SJha_AdvancedTechnologies.pdf

        59.     HMD has thus infringed and continues to infringe at least claim 1 of the ’588

 patent by making, using, testing, selling, offering for sale, importing and/or licensing the

 Accused Infringing Devices.

        60.     HMD also has infringed, and continues to infringe, at least claim 12 of the ’588

 patent by actively inducing others to use the Accused Infringing Devices. HMD’s users,

 customers, agents or other third parties who use the Accused Infringing Devices in accordance

 with the HMD’s instructions infringe claim 12 of the ’588 patent, in violation of 35 U.S.C. §

 271(a). HMD intentionally instructs its customers to infringe through training videos,

 demonstrations, brochures and user guides, such as those located at: www.nokia.com;

 https://www.nokia.com/phones/en_au/support/nokia-7-1-user-guide;

 https://www.nokia.com/phones/en_us/nokia-7?gclid=EAIaIQobChMI3L2O-

 rHS3gIVBttkCh0jogpyEAAYASAAEgL4v_D_BwE&gclsrc=aw.ds;

 https://www.nokia.com/support/. HMD is thereby liable for infringement of the ’588 patent

 under 35 U.S.C. § 271(b).

        61.     HMD also has infringed, and continues to infringe, at least claim 12 of the ’588



                                                                                                   29
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 30 of 32 PageID #: 30



 patent by offering to commercially distribute, commercially distributing, or operating the

 Accused Infringing Devices which are used in practicing the processes, or using the systems, of

 the ’588 patent, and constitute a material part of the invention. HMD knows portions of the

 Accused Infringing Devices to be especially made or especially adapted for use in infringement

 of the ’588 patent, not a staple article, and not a commodity of commerce suitable for substantial

 noninfringing use. HMD is thereby liable for infringement of the ’588 patent under 35 U.S.C. §

 271(c).

           62.    HMD is on notice of its it infringement based on the data room MPV sent to

 HMD. HMD is also on notice by no later than the filing of this Complaint and/or service of this

 Complaint. HMD’s acts of infringement of the ’588 patent have been willful and intentional

 under the standard of Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). Since at

 least receipt of the data room, HMD has willfully infringed the ’588 patent by refusing to take a

 license and continuing the foregoing infringement. Instead of taking a license to the ’588 patent,

 HMD has made the business decision to “efficiently infringe” the ’588 patent. In doing so,

 HMD willfully infringed the ’588 patent.

           63.    HMD’s acts of direct, indirect, and willful infringement have caused and continue

 to cause damage to MPV and MPV is entitled to recover damages sustained as a result of HMD’s

 wrongful acts in an amount subject to proof at trial.

                                      PRAYER FOR RELIEF

           WHEREFORE, MPV, respectfully prays that the Court enter judgment in its favor and

 against HMD as follows:

                 a.      A judgment that HMD has infringed and willfully infringed the ’962

 patent;




                                                                                                   30
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 31 of 32 PageID #: 31



                 b.       A judgment that HMD has infringed and willfully infringed the ’858

 patent;

                 c.       A judgment that HMD has infringed and willfully infringed the ’588

 patent;

                 d.       A judgment that MPV be awarded damages adequate to compensate it for

 HMD’s past infringement and any continuing or future infringement, including pre-judgment and

 post-judgment interest costs and disbursements as justified under 35 U.S.C. § 284 and an

 accounting;

                 e.       That this be determined to be an exceptional case under 35 U.S.C. § 285

 and that MPV be awarded enhanced damages up to treble damages for willful infringement as

 provided by 35 U.S.C. § 284;

                 f.       That MPV be granted its reasonable attorneys’ fees in this action;

                 g.       That this Court award MPV its costs; and

                 h.       That this Court award MPV such other and further relief as the Court

 deems proper.

                                   DEMAND FOR JURY TRIAL

           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, MPV demands a trial by

 jury for all issues so triable.

  DATED: November 28, 2018                          /s/ L. Charles van Cleef
                                                    L. Charles van Cleef TX SB #00786305

                                                    VAN CLEEF LAW OFFICE
                                                    PO Box 2432
                                                    Longview, TX 75606-2432
                                                    Telephone: (903) 248-8244
                                                    Facsimile: (903) 248-8249 Facsimile
                                                    charles@vancleef.pro




                                                                                                    31
Case 2:18-cv-00521-RWS-RSP Document 1 Filed 11/28/18 Page 32 of 32 PageID #: 32



                                       M. Elizabeth Day
                                       (SBN 177125) Admitted to Practice
                                       eday@feinday.com
                                       David Alberti (pro hac vice to be filed)
                                       dalberti@feinday.com
                                       Sal Lim (pro hac vice to be filed)
                                       slim@feinday.com
                                       Marc Belloli (pro hac vice to be filed)
                                       mbelloli@feinday.com

                                       FEINBERG DAY ALBERTI LIM & BELLOLI
                                       LLP
                                       1600 El Camino Real, Suite 280
                                       Menlo Park, CA. 94025
                                       Phone: 650 618-4360
                                       Fax: 650 618-4368

                                       ATTORNEYS FOR PLAINTIFF
                                       MONUMENT PEAK VENTURES, LLC




                                                                                  32
